Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered.	
	
		DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-4 and 11 in the reply filed on January 31th, 2022 are acknowledged. Claims 1 and 11 have been amended. Claim 5 has been cancelled.  Claims 6-10 have been withdrawn.  Claims 1-4 and 6-11 are pending.
Action on merits of claims 1-4 and 11 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter as AAPA) in view of Kubota (US 2007/0159043, hereinafter as Kubo ‘043) and further in view of Liu (US 2015/0194629, hereinafter as Liu ‘629).
Regarding Claim 1, AAPA teaches an organic light emitting diode (OLED) display panel, comprising: 
an OLED back plate (Fig. 1, (10); [0004]) and a package cover plate (Fig. 1, (20); [0004]) disposed opposite to each other, wherein the OLED back plate comprises a thin film transistor (TFT) array substrate (see para. [0003]) and a plurality of top emission OLEDs (11) arranged in an array on the TFT array substrate; wherein the OLED back plate has a pixel spaced area and a plurality of pixel light emitting areas spaced out from the pixel spaced area and corresponding to the plurality of top emission OLEDs one-to-one; wherein the OLED back plate further comprises a pixel definition layer disposed on the TFT array substrate (see Fig. 1).
Thus, AAPA is shown to teach all the features of the claim with the exception of explicitly the features: “a light shielding layer disposed on a side of the package cover plate close to the OLED back plate; and wherein the light shielding layer is disposed between the OLED back plate and the package cover plate and correspondingly abuts on the pixel spaced area of the OLED back plate; a material of the light shielding layer comprises polyimide (PI),”.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify AAPA by having the light shielding layer disposed on a side of the package cover plate close to the OLED back plate; and wherein the light shielding layer is disposed between the OLED back plate and the package cover plate and correspondingly abuts on the pixel spaced area of the OLED back plate in order to prevent the mixture of colors of light among the color filters (see para. [0050]) as suggested by Kubo ‘043.
Thus, AAPA and Kubo ’043 are shown to teach all the features of the claim with the exception of explicitly the features: “a material of the organic light emitting material layer comprises an inkjet printing material, and a material of the pixel definition layer comprises a hydrophobic material; wherein when the material of the organic light emitting material layer is the inkjet printing material, the pixel definition layer needs to use the hydrophobic material”.
However, Liu ‘629 teaches a material of the organic light emitting material layer comprises an inkjet printing material (see para. [0045]), and a material of the pixel definition layer (the first PDL; see para. [00452]) comprises a hydrophobic material; wherein when the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify AAPA and Kubo ‘043 by having the material of the organic light emitting material layer comprises an inkjet printing material, and the material of the pixel definition layer comprises a hydrophobic material in order to provide a good bonding force with the organic light emitting material layer so that the organic light emitting material layer has a smooth surface, hence preventing the breakdown of the organic light emitting material device (see para. [0045]) as suggested by Liu ‘629.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material (e.g. a polyimide (PI) material) for the light shielding layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 11, AAPA teaches an organic light emitting diode (OLED) display panel, comprising: 
an OLED back plate (Fig. 1, (10); [0004]) and a package cover plate (Fig. 1, (20); [0004]) disposed opposite to each other, wherein the OLED back plate comprises a thin film transistor (TFT) array substrate (see para. [0003]) and a plurality of top emission OLEDs (11) arranged in an array on the TFT array substrate; wherein the OLED back plate has a pixel spaced area and a plurality of pixel light emitting areas spaced out from the pixel spaced area and corresponding to the plurality of top emission OLEDs one-to-one; wherein the OLED back plate further comprises a pixel definition layer disposed on the TFT array substrate (see Fig. 1). 

However, Kubo ‘043 teaches a light shielding layer (Fig. 1, (52); [0052]) disposed on a side of the package cover plate (50; [0049]) close to the OLED back plate; and wherein the light shielding layer (52) is disposed between the OLED back plate and the package cover plate and correspondingly abuts on the pixel spaced area of the OLED back plate (see Fig. 1); and wherein the light shielding layer (52) comprises an organic photoresist material or an inorganic material (see para. [0050]); wherein each of the top emission OLEDs comprises an anode (32), an organic light emitting material layer (36), and a transparent cathode (38) stacked on the TFT array substrate in order from bottom to top (see Fig. 1); and a material of the light shielding layer (52) comprises polyimide (PI) (see para. [0043] and [0050]). Since the light shielding layer (52) formed of an organic film containing a black pigment as disclosed in para. [0050] of Kubo ‘043, it would obvious appear that the light shielding layer comprises polyimide (PI) (the polyimide (PI) material disclosed in para. [0043] of Kubo ‘043).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify AAPA by having the light shielding layer 
Thus, AAPA and Kubo ’043 are shown to teach all the features of the claim with the exception of explicitly the features: “a material of the organic light emitting material layer comprises an inkjet printing material, and a material of the pixel definition layer comprises a hydrophobic material; wherein when the material of the organic light emitting material layer is the inkjet printing material, the pixel definition layer needs to use the hydrophobic material”.
However, Liu ‘629 teaches a material of the organic light emitting material layer comprises an inkjet printing material (see para. [0045]), and a material of the pixel definition layer (the first PDL; see para. [00452]) comprises a hydrophobic material; wherein when the material of the organic light emitting material layer is the inkjet printing material (see para. 0045]), the pixel definition layer needs to use the hydrophobic material (see para. [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify AAPA and Kubo ‘043 by having the material of the organic light emitting material layer comprises an inkjet printing material, and the material of the pixel definition layer comprises a hydrophobic material in order to provide a good bonding force with the organic light emitting material layer so that the organic light emitting material layer has a smooth surface, hence preventing the breakdown of the organic light emitting material device (see para. [0045]) as suggested by Liu ‘629.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material (e.g. a polyimide (PI) material) for the light shielding layer on the basis of it In re Leshin, 125 USPQ 416.

Regarding Claim 2, Kubo ‘043 teaches the light shielding layer (52) comprises an organic photoresist material or an inorganic material (see para. [0050]).  

Regarding Claim 3, Kubo ‘043 teaches each of the top emission OLEDs comprises an anode (32), an organic light emitting material layer (36; [0036]), and a transparent cathode (38; [0038]) stacked on the TFT array substrate in order from bottom to top (see Fig. 1). 

Regarding Claim 4, Kubo ‘043 teaches a pixel definition layer (40; [0044]) disposed on the anode (32; [0035]), the pixel definition layer has via holes (34; [0033]) exposing part of the anode, the organic light emitting material layer of each of the top emission OLEDs is correspondingly disposed in one of the via holes; an area of the OLED back plate corresponding to the pixel definition layer is the pixel spaced area, and an area of the OLED back plate corresponding to the via hole is the pixel light emitting area (see Fig. 1); the light shielding layer (52) is correspondingly disposed above the pixel definition layer.  

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 11 filed on 01/31/2022 have been considered but are moot in view of the new ground of rejection.

	
	Conclusion
The following patents are cited to further show the state of the art with respect to semiconductor devices:
Gai et al. (US 2017/0294623 A1)			
Lee (US 2012/0048462 A1)
Hori (US 2011/0181974 A1)		
Yoon (US 2011/0109596 A1)
Jung et al. (US 2010/0227524 A1)		

6.	`For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829